IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

FABRIZIO CATALFAMO,

            Appellant,

 v.                                              Case No. 5D16-2708

BEATA CATALFAMO,

            Appellee.

________________________________/

Opinion filed November 15, 2016

 Non-Final Appeal from the
 Circuit Court for Volusia
 County,
 Kellie J. Miles, Judge.

 Fabrizio Catalfamo, Ormond Beach, pro
 se.

 Armistead W. Ellis, Jr., of Armistead W.
 Ellis, Jr., P.A., Daytona Beach, for
 Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




PALMER, BERGER, and WALLIS, J.J., concur.